Citation Nr: 0017672	
Decision Date: 07/06/00    Archive Date: 07/11/00

DOCKET NO.  99-00 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel







INTRODUCTION

The veteran served on active duty from July 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the veteran's claim for service 
connection for PTSD.  The veteran filed a timely appeal to 
this adverse determination.  The veteran's claims file was 
subsequently transferred to the Houston, Texas, RO.


FINDING OF FACT

The veteran has not presented competent medical evidence of a 
current diagnosis of PTSD.


CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  Service connection for 
PTSD requires: medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (1999); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor actually occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (1999).

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  This burden may not be 
met merely by presenting lay testimony, because lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  A well-grounded PTSD 
claim requires medical evidence of a current disability; lay 
evidence (presumed to be credible to establish well-
groundedness) of an in-service stressor, which in a PTSD case 
is the equivalent of in-service incurrence or aggravation; 
and medical evidence of a nexus between service and the 
current PTSD disability, in the form of diagnoses by VA 
medical personnel.  Cohen v. Brown, 10 Vet. App. 128, 137 
(1997), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 
Heuer, 7 Vet. App. at 384; and King v. Brown, 5 Vet. App. 19, 
21 (1993). 

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (Court), lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded on the basis of § 3.303(b) if the condition 
observed during service or any applicable presumption period 
still exists, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 498 (1997).

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996).

A review of the veteran's service medical records fails to 
reveal any evidence of recorded complaints or diagnoses of, 
or treatment for, PTSD.  The post-service medical evidence of 
record indicates that the veteran has received extensive and 
frequent care for psychiatric illness, including treatment 
from VA, the State of Texas, and private health care 
facilities.  Indeed, he has recently been committed for 
periods lasting up to several years to various Texas State 
mental institutions because of mental illness.  However, 
while these records indicate a long-standing diagnosis of 
chronic paranoid schizophrenia, a thorough review of these 
records does not reveal any indication that the veteran has 
ever been diagnosed with PTSD.

The only medical evidence which addresses the existence of 
PTSD is the report of a VA psychiatric examination conducted 
in October 1999.  This examination was scheduled in response 
to an RO request for an examination to either confirm or rule 
out a diagnosis of PTSD, following the receipt of the 
veteran's claim for service connection for this disorder.  Of  
note is the fact that the RO conceded that the veteran's 
claimed in-service stressors did indeed occur, in light of 
his status as a combat veteran, as evidenced by his receipt 
of the Combat Infantryman Badge.  At the time of this 
examination, the examiner indicated that he had reviewed the 
veteran's claims file, noting that the veteran's past 
diagnoses were repeatedly that of chronic paranoid 
schizophrenia.  Following a mental status examination, the 
examiner rendered Axis I diagnoses of chronic paranoid 
schizophrenia, and to rule out PTSD.  The examiner further 
offered the opinion that the veteran's chronic mental illness 
of chronic paranoid schizophrenia was interfering with the 
veteran's memory of events that occurred in Vietnam, and 
interferes with his current thinking, so that it was 
impossible to assess whether PTSD was present.  He added that 
the veteran was unable to cooperate enough with the type of 
examination needed to diagnose PTSD, because this relied 
extensively on subjective report and memory of the veteran.  
The examiner also added that it was possible that the veteran 
may have been developing a psychosis or been psychotic to 
some degree while in Vietnam, which may also be interfering 
with a nonpsychotic memory and recollection of events there.  
His conclusion was that "I cannot make a diagnosis due to 
inadequate information due to the presence of a chronic, 
severe psychotic illness in the veteran.  Post-traumatic 
stress disorder may indeed be present but I cannot make an 
assessment one way or the other."

A review of all the medical evidence of record in this claim, 
including the veteran's service and post-service medical 
records, thus fails to indicate that the veteran has ever 
been diagnosed with PTSD.  As a well-grounded claim for PTSD 
requires medical evidence of a diagnosis of this disorder 
which conforms to the criteria of the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition 
(DSM-IV), see 38 C.F.R. § 4.125(a), the veteran's claim for 
service connection for PTSD must be denied as not well 
grounded.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

The Board acknowledges the argument set forth by the 
veteran's service representative in the VA Form 646 
(Statement of Accredited Representation in Appealed Case) 
dated in December 1999, to the effect that VA has misapplied 
the rule regarding the benefit of reasonable doubt.  In 
support of this assertion, the veteran's representative has 
cited a statement by a psychiatrist published in the Federal 
Register, observing that "[w]hen it is not possible to 
separate the effects of the conditions, VA regulations at 38 
C.F.R. 3.102, which require that reasonable doubt on any 
issue be resolved in the claimant's favor, clearly dictate 
that such signs and symptoms be attributed to the service-
connected condition."  61 Fed. Reg. 52,698 (1996).  However, 
the Board observes that this observation was made in 
reference to those situations where an examiner is unable to 
determine whether observed medical "signs and symptoms" are 
attributable to a service-connected mental disorder or to a 
non-service-connected personality disorder or mental 
retardation, in cases where a veteran has been found to 
suffer from both.  In the instant case, the veteran has not 
been service-connected for PTSD, or, indeed, for any other 
psychiatric disorder.  Thus, the observation made by this 
physician is not applicable to the case at hand. 

In addition, the veteran's representative asserts that VA has 
already determined that two of the three prongs required for 
the grant of service connection for PTSD have been met, i.e., 
that the veteran suffered from verified in-service stressors 
which examiners have cited in discussing his current 
psychiatric profile.  The representative thus argues that the 
benefit of the doubt should be used to satisfy the final 
prong of the three-pronged test, i.e., medical evidence of a 
current PTSD disorder, for two reasons.  First, because the 
veteran is a combat veteran, and his stressors are related to 
his combat service.  Second, because the psychiatrist who 
performed the October 1999 VA examination could not make an 
assessment "one way or the other" as to the current 
presence of PTSD in the veteran, putting the evidence for and 
against the veteran's claim at least in equipoise.  The Board 
shall address each argument in turn.

Regarding the veteran's status as a combat veteran, the Board 
notes that for diseases or injuries which were alleged to 
have been incurred in combat, 38 U.S.C.A. 
§ 1154(b) provides a relaxed evidentiary standard of proof to 
determine service connection.  Collette v. Brown, 82 F.3d 389 
(1996).  However, the reduced evidentiary burden only applies 
to the question of service incurrence, and not to the 
question of either current disability or nexus to service, 
both of which generally require competent medical evidence.  
Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. 
Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459, 464 (1996).  In this case, VA has already accepted 
the veteran's claim of having experienced in-service 
stressors.  However, his status as a combat veteran is a 
separate question from the principal remaining issue, which 
is whether the veteran currently suffers from PTSD; this 
requires competent medical evidence.

Regarding the inconclusive opinion by the VA psychiatrist in 
October 1999, the Board notes that the examiner concluded 
that, due to the severity of the veteran's paranoid 
schizophrenia, "it is impossible to assess whether post-
traumatic stress disorder might be present."  According to 
38 C.F.R. § 3.102, "[b]y reasonable doubt [it] is meant one 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim."  In this case, there is no "positive" 
evidence which indicates that the veteran currently suffers 
from PTSD, or, conversely, any negative evidence which 
indicates that PTSD has been ruled out.  In short, there is 
an absence of any evidence either way.  In the absence of any 
positive or negative evidence to be weighed, the doctrine of 
reasonable doubt is not applicable.

Accordingly, it is the decision of the Board that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim of entitlement to service connection 
for PTSD, and the claim must be denied on that basis.  As the 
duty to assist is not triggered here by the submission of a 
well-grounded claim, the Board finds that VA has no 
obligation to further develop the veteran's claim.  See Epps, 
supra; Morton v. West, 12 Vet. App. 477 (1999) (per curiam) 
(VA Secretary cannot undertake to assist a veteran in 
developing facts pertinent to his or her claim until a well-
grounded claim has been submitted).

In reaching this determination, the Board recognizes that 
this issue is being disposed of in a manner that differs from 
that employed by the RO.  The RO denied the veteran's claim 
on the merits, while the Board has concluded that the claim 
is not well grounded.  The Board has, therefore, considered 
whether the veteran has been given adequate notice to 
respond, and if not, whether he has been prejudiced thereby.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Because the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded-claim analysis," the Board finds no 
prejudice to the veteran in this case.  Meyer v. Brown, 9 
Vet. App. 425, 432 (1996).

In addition, in reaching this determination, the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground the veteran's claim for 
service connection for PTSD.  Accordingly, there is no 
further duty on the part of VA to inform the veteran of the 
evidence necessary to complete his application for this 
benefit.  38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for PTSD is denied.


		
	JEFFREY D. PARKER 
	Acting Member, Board of Veterans' Appeals



 

